MEMORANDUM2
Freddie B. Jackson, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an equal protection violation and race discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Because the limitations placed on Jackson’s access to the prison chapel library were related to a legitimate penological interest and Jackson failed to present any evidence to the contrary, the district court’s grant of summary judgment was proper. See Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir.1997).
The district court properly granted summary judgment because Jackson failed to present any evidence raising a triable issue that the defendants’ actions were motivated by racially discriminatory animus. See Magana v. Commonwealth of N. Mariana Islands, 107 F.3d 1436, 1448 (9th Cir.1997) (holding that mere conclusory statements of discriminatory intent are insufficient to avert summary judgment).
We have considered Jackson’s remaining contentions and they are not persuasive.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.